                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CHRISTOPHER P. WAGNER,
 Plaintiff,

 v.                                                                  Case No. 19–CV–00355–JPG

 BYRIDER FINANCE, LLC,
 Defendant.


                                          JUDGMENT

        This matter having come before the Court and the parties having stipulated to dismissal,

IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Christopher P. Wagner’s claims

against Defendant Byrider Finance, LLC are DISMISSED WITHOUT PREJUDICE.


Dated: February 6, 2020                             MARGARET M. ROBERTIE
                                                    CLERK OF COURT

                                                    s/Tina Gray, Deputy Clerk
Approved by: s/ J. Phil Gilbert
             U.S. District Judge
